Citation Nr: 0215536	
Decision Date: 11/01/02    Archive Date: 11/14/02

DOCKET NO.  01-06 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for a claimed low back 
disorder.  

(The issues of service connection for headaches and bilateral 
pes planus will be the subject of a later decision.)  



REPRESENTATION

Appellant represented by:	Disabled American Veterans








WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from December 1994 to June 
2000.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2000 RO decision which denied service 
connection for a low back disorder.  The RO also denied 
service connection for a bilateral fifth toe disability, 
hyperkeratotic patches of the fourth webspaces on both feet, 
headaches, and bilateral pes planus.  

In August 2002, the veteran testified at a hearing in 
Washington, D.C., conducted by the undersigned Member of the 
Board who has been designated to make the final disposition 
of this proceeding for VA.  It is noted that at the hearing, 
the veteran withdrew his appeal of the issues of service 
connection for a bilateral fifth toe disability and 
hyperkeratotic patches of the fourth webspaces on both feet.  

It is also noted that the Board is undertaking additional 
development on the issues of service connection for headaches 
and bilateral pes planus, pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2) (2002)).  

When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (codified at 38 C.F.R. § 
20.903 (2002).)  

After giving the notice and reviewing the veteran's response 
to the notice, the Board will prepare a separate decision 
addressing those issues.  



FINDING OF FACT

There is no competent evidence of record showing that the 
veteran currently has a low back disorder that is related to 
active service.



CONCLUSION OF LAW

The veteran is not shown to have a low back disability due to 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5107, 7104 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2002).



REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Factual Background

The veteran served on active duty from December 1994 to June 
2000.  

A careful review of the service medical records shows that, 
on a November 1994 physical examination for enlistment 
purposes, the veteran's spine was normal.  He was seen for 
complaints of low back pain beginning in March 1995.  At that 
time, he reported having low back pain only after running.  

In June 1995, during service, the veteran complained of 
having low back pain and reported that he did a lot of 
lifting (he requested a back brace).  The diagnosis was that 
of lumbosacral strain with no symptoms of nerve root 
compression.  He was prescribed pain medication.  He was 
followed up for low back pain in August 1995, when he 
reported having had pain for the past 2-3 months.  The 
assessment was that of mechanical low back pain.  X-ray 
studies of the lumbar spine in August 1995 were within normal 
limits.  He was followed up for mechanical low back pain in 
September 1995, at which time he felt fine and had no 
complaints.  

In April 1996, during service, the veteran complained of 
having low back pain for one week with no known cause.  He 
was recommended pain medication, ice massage, and back 
exercises.  He was seen with continuing complaints of back 
pain and, upon examination, was diagnosed with cystitis (by 
history) in December 1997, gastroenteritis in October 1999, 
and viral syndrome in November 1999.  

In February 2000, during service, the veteran complained of 
having had back pain for two weeks.  The assessment was that 
of mid-back pain.  In March 2000, a Medical Evaluation Board 
was convened to evaluate the veteran, particularly in light 
of a bilateral knee condition.  On examination, there was no 
evidence of a low back disorder.  

In April 2000, the RO received the veteran's claim of service 
connection for back pain, reported to have begun in April 
1996.  

In June 2000, the veteran was discharged from service with 
severance pay for a bilateral knee disability.  

In a June 2000 decision, the RO denied service connection for 
a low back disorder.  In an August 2000 statement, the 
veteran expressed his disagreement with the decision.  

The VA outpatient records show that, in July 2000, the 
veteran was seen for complaints of chronic low back pain.  He 
reported that the back pain was exacerbated by exercise and 
usually resolved with rest and a heating pad.  There was no 
diagnosis of a back disorder, and he was prescribed pain 
medication.  In August 2000, it was noted in his medical 
history that he had occasional pains in his lower back.  A 
neurological examination was unremarkable.  

In a February 2001 letter, the RO informed the veteran of the 
Veterans Claims Assistance Act of 2000 and of its duties 
under the Act.  The RO notified the veteran of the evidence 
it had requested and of the information and evidence it 
required from the veteran.  The veteran responded in March 
2001, indicating that all of his medical records may be 
obtained from the VA Medical Center (VAMC).  

The VA outpatient records show that, in February 2001, the 
veteran described having "tight, spasming" lower back pain, 
which was aggravated by exercise and relieved by pain 
medication.  He denied a history of back trauma.  The 
impression was that of history of low back pain.  In March 
2001, his major medical problems included that of back pain.  
An examination revealed no focal tenderness at that time.  
The assessment was that of musculoskeletal pains with likely 
traumatic pain related to his activities and his size.  The 
examiner indicated that she discussed with the veteran 
ice/stretching and non-steroidal anti-inflammatory drugs 
(NSAIDs) for acute activity-related pain.  In April 2001, his 
problem list included that of chronic low back pain since 
1996, described currently as daily intermittent low back 
pain.  Following an examination, the assessment indicated 
that the chronic back pain did not appear to limit function 
or quality of life.  

In a June 2001 statement, the veteran indicated that he was 
reminded daily of lower back pain.  He stated that his lower 
back area became "tightened" and that there were no known 
triggers.  

On a December 2001 VA examination, the veteran complained of 
having back pain that came and went throughout the day.  He 
indicated that he felt pain when using stairs and when 
sweeping and mopping.  He indicated that the pain felt like a 
tight knot in his lower back area.  The examiner stated that 
he had reviewed the veteran's claims file.  He noted that the 
veteran dated the onset of low back pain to about 1996 and 
that the pains persisted and were aggravated by movements of 
twisting.  

The examiner also stated that the veteran was very obese, 
weighing 310 pounds at the examination (he noted the 
veteran's report of having gained about 30 pounds in the past 
year).  A complete examination of the low back was conducted.  
X-ray reports showed that the lumbar spine and thoracic spine 
were normal.  

In the diagnosis, the VA examiner stated that the veteran 
apparently had some postural degree of discomfort but that in 
the absence of other musculoskeletal findings of definite 
strain the impression remained mechanical low back pain 
aggravated by motion.  

At the August 2002 hearing, the veteran testified that he 
sought treatment for back pain periodically throughout 
service and was given stretching exercises and maybe muscle 
relaxers.  He said that a specific injury did not bring on 
his lower back pain, but that frequent strenuous activity in 
service caused him pain.  

The veteran also testified that he felt a tightening 
sensation in the lower back area, which was triggered by as 
little as the act of washing dishes or sweeping/mopping the 
floor.  He said that he had received treatment for his back 
at the VAMC and was given stretching exercises, muscle 
relaxers and pain medication.  

In a September 2002 letter, the veteran indicated that his 
present employer was very lenient in regard to giving him 
time off from work due to a medical condition that included 
lower back pain.  



II.  Analysis

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  

The regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The VCAA and 
the implementing regulations pertinent to the issue on appeal 
are liberalizing and are therefore applicable to the issue on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is 
specifically to inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  

The claims file shows that, through its discussions in the 
June 2000 Rating Decision, Statement of the Case (in June 
2001), Supplemental Statement of the Case (in April 2002), 
and in a letter sent to the veteran in February 2001, the RO 
has notified him of the evidence needed to substantiate his 
claim.  

The RO has also made reasonable efforts to assist the veteran 
in obtaining evidence for his claim, to include requesting 
medical records to which the veteran has referred (i.e., from 
the VA).  The RO has also sought and obtained a VA 
examination (in December 2001) regarding the issue at hand.  
Additionally, the RO has provided the veteran with the 
opportunity for a hearing before the undersigned Member of 
the Board in August 2002.  

The Board is unaware of any additional evidence that is 
available in connection with this appeal.  Accordingly, the 
Board is satisfied that all relevant evidence has been 
properly developed and that no further assistance is required 
to comply with the duty to assist.  38 U.S.C.A. § 5103A (West 
Supp. 2001).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

The service medical evidence shows that the veteran was seen 
several times for complaints of low back pain.  He was 
diagnosed on one occasion with lumbosacral strain in June 
1995.  However, his diagnosis was thereafter essentially 
mechanical back pain, but also cystitis, gastroenteritis and 
viral syndrome, along with complaints of another nature.  At 
the time of discharge in 2000, there was no complaint or 
diagnosis of a low back disorder.  

The post-service medical evidence, consisting of entirely VA 
records, shows that the veteran was seen on an outpatient 
basis for complaints of low back pain.  His diagnosis, when 
one was provided, was essentially history of low back pain or 
musculoskeletal pain related to his activities and size.  

On a December 2001 VA examination, the diagnosis was 
mechanical low back pain aggravated by motion.  The examiner 
specifically noted that the veteran lacked findings for a 
diagnosis of strain.  

In view of the foregoing discussion, the Board finds that 
there is no convincing or competent evidence showing that the 
veteran currently has no demonstrated low back disability 
that can be related to a disease or injury that was incurred 
in or aggravated by service.  

It is acknowledged that the veteran is currently diagnosed 
with mechanical low back pain, which was also a diagnosis in 
service.  However, low back pain is a symptom rather than an 
underlying back disability.  

As noted, the December 2001 VA examiner specifically ruled 
out an underlying back disability, and diagnosed mechanical 
low back pain.  This diagnosis cannot constitute a current 
disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 
285 ("pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted"); dismissed in part and vacated in part on other 
grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. 
Cir. 2001). 

After carefully reviewing all the medical evidence, it is the 
Board's judgment that there is no currently demonstrated low 
back disability due to disease or injury that was incurred in 
or aggravated by service.  

VA law and regulations require that for service connection to 
be established there must be a disability incurred or 
aggravated during service.  Without evidence of a present 
disability, there can be no grant of service connection.  
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Although the veteran asserts that he has a low back disorder 
manifested by lower back pain, that is attributable to 
service, he, as a lay person, is not competent to offer an 
opinion as to such questions of medical diagnosis or 
causation as presented in this case.  See Espiritu v. Brown, 
2 Vet. App. 492 (1992).  

The Board concludes that the weight of the credible evidence 
is against the veteran's claim of service connection for a 
low back disorder.  As the preponderance of the evidence is 
against the veteran's claim, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied. 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Service connection for a low back disorder is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

